               Case 1:21-mj-00029-SAB Document 3 Filed 04/13/21 Page 1 of 2




 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No: 1:21-mj-00029 SAB
12                                 Plaintiff,           MOTION TO UNSEAL INDICTMENT; ORDER
13
                                                        Ctrm:    9
14                          v.
                                                        Hon. Stanley A. Boone
15

16   ROMEL ALVARADO-CALDERON, et al.,
17                                 Defendants.
18

19

20          This case is set for an initial appearance at 2:00 pm today in Courtroom 9. The underlying
21 indictment was filed in the District of Kansas on April 7, 2021 (D. Kansas, Case No. 21-20008-

22 HLT/JPO). On April 12, 2021 and by way of minute order, Magistrate Judge James P. O’Hara of the

23 District of Kansas granted the charging U.S. Attorney’s Office’s motion to unseal the indictment in its

24 entirety, and pursuant to the government’s request. (D. Kansas Case, Dkt. 3).

25          Counsel for the government in this district also moves that the indictment docketed in the U.S.
26 District Court in Fresno, California (identified in this district as Case No. 1:21-mj-00029 SAB) likewise

27 be ordered unsealed prior to today’s initial appearance. The charging Assistant U.S. Attorney in the

28                                                      1
                Case 1:21-mj-00029-SAB Document 3 Filed 04/13/21 Page 2 of 2




1 District of Kansas also provided the undersigned with authority to make this request.

2                                                  ORDER
3             The government’s request that the indictment to this matter be unsealed is GRANTED.
4

5 IT IS SO ORDERED.

6
     Dated:     April 13, 2021
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                      2
